DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blatz (US-2019/0240807).
	Regarding claim 1 (Currently Amended), Blatz (US-2019/0240807) discloses a protective device for a hand-held power tool, comprising:
	a machine housing (housing of grinding device 200) (Figs. 2 and 6) having a flange neck (housing collar 215) that surrounds an output shaft (drive spindle 230, which guided through gearbox extension 210) (Fig. 6) [Blatz; paragraph 0049], the output shaft (230) defining an output axis (along the direction ‘A’) (Fig. 6); 
	a protective hood (hood body 10 and skirt support 60) (Fig. 7) having a protective hood collar (guide neck 15);
	a securing element (adjusting ring 50) configured as a securing ring (adjusting ring 50) the securing ring (adjusting ring 50) configured, in at least one operating state, to lock the protective hood (hood body 10) against rotation with respect to the machine housing,
	wherein the machine housing (housing of grinding device 200) is configured to be detachably connected to one or more of the protective hood (hood body 10) and the securing element (adjusting ring 50) (via threaded connection, shown connected in Figure 5) (“adjustment thread 57 has a thread pitch G that is formed on the inner side of the adjusting ring 50 (see FIG. 7), the adjustment thread engaging with a corresponding adjustment thread 17 formed on the outer side of the guide neck 15”) [Blatz; paragraph 0041], and
	wherein the securing ring (adjusting ring 50) has a thread (adjustment thread 57) [Blats; paragraph 0041] (Fig. 8) that is configured, in at least one connection state, to mount the protective hood (hood body 10 and skirt support 60) such that the protective hood (hood body 10) is movable, with respect to the flange neck (housing collar 215), in an axial direction of the output axis (can be adjusted axially by rotation of the adjusting ring 50 relative the guide neck 15) [Blatz; paragraph 0041].  
	While the flange neck (215) and the output shaft (drive spindle 230 and associated drive shaft attached to the motor) are not shown in the same figure so as to definitely conclude that the flange neck surrounds the shaft, it is obvious from the specification, which says the drive spindle is guided through the gearbox extension [Blatz; paragraph 0010], that the drive shaft travels through the flange neck (215) and thus, for a portion, is surrounded by the flange neck.  
	Regarding claim 2 (Currently Amended), Blatz discloses the protective device as claimed in claim 1, wherein the machine housing has a tooth (wherein “tooth” is considered a projecting part) geometry that extends in the axial direction of the output axis (the toothed geometry shown in Figure 6 below shows two ridges projecting downwardly with a width from the housing 200).

    PNG
    media_image1.png
    713
    714
    media_image1.png
    Greyscale

	Regarding claim 3 (Currently Amended), Blatz discloses the protective device as claimed in claim 1, wherein the machine housing (200) has a radial material recess that extends in a circumferential direction around the output axis (Fig. 6).  

    PNG
    media_image2.png
    713
    714
    media_image2.png
    Greyscale

Regarding claim 4 (Currently Amended), Blatz discloses the protective device as claimed in claim 1, wherein the protective collar (guide neck 15) includes a thread (adjustment thread 17) configured for screw connection to the securing element (adjusting ring 50) (Figs. 7 and 8) [Blatz; paragraph 0041].  
	Regarding claim 5 (Currently Amended), Blatz discloses the protective device as claimed in claim 1, wherein the protective hood (hood body 10 and skirt support 60) has an engagement element (wraparound piece 25) that is configured, in a connection state, to connect the protective hood (hood body 10) in a rotationally fixed manner, by one or more of positive and non-positive engagement, to the machine housing (200) (Fig. 5) (“The adjusting ring 50 is connected to the gearbox extension 210 of the grinding device 200 in a form-fit manner in the axial direction A. This is achieved by a U-shaped wraparound piece 25 (also see FIGS. 6 and 8) that encompasses a retaining collar 55, provided on the adjusting ring 50, for securing the adjusting ring 50 to the gearbox extension 210.”) [Blatz; paragraph 0037].  
	Regarding claim 6 (Currently Amended), Blatz discloses the protective device as claimed in claim 5, wherein the engagement element (wraparound piece 25) is configured as an engagement protuberance (wraparound piece 25) that extends in a radial direction of the output axis (Fig. 5) and that is arranged on an inner region (an inner “region” considered the region around the neck 15) of the protective hood collar (hood body 10) (Figs. 5 and 7).
	Regarding claim 9 (Currently Amended), Blatz discloses the protective device as claimed in claim 1, wherein the protective hood collar (guide neck 15) in a connection state is arranged, in a radial direction of the output axis, between the securing ring (adjusting ring 50) and the machine housing (200) (the guide neck 15 screws onto the interior of ring 50, securing it to gearbox extension 210 of housing 200) [Blatz; paragraph 0041] (Figs. 6 and 7).  
	Regarding claim 10 (Currently Amended), Blatz discloses the protective device as claimed in claim 1, wherein the securing ring (adjusting ring 50) surrounds the protective hood collar (guide neck 15), at least in sections, and the machine housing (gear box 210 of housing 200), at least in sections, in a plane, of 360 degrees (Figs. 5-8).
	Regarding claim 11 (New), Blatz discloses the protective device as claimed in claim 1, wherein the hand-held power tool is configured as an angle grinder (since the angle grinder is not part of the claimed “protective device”, then the use of the protective device as a protective device for an angle grinder is merely considered intended use and requires no additional structural limitations than the claimed structure), and wherein the thread (57) of the securing ring (adjusting ring 50) is an internal thread (Fig. 8).
	Regarding claim 12 (New), Blatz discloses the protective device as claimed in claim 2, wherein the flange neck (housing collar 215) has the tooth geometry (shown in the figure below), and wherein the tooth geometry is configured as a tooth profile that extends in the axial direction of the output axis (extends downwardly and outwardly to form a groove where wraparound piece 25 can fit) (Fig. 4).

    PNG
    media_image3.png
    713
    714
    media_image3.png
    Greyscale

	Regarding claim 13 (New), Blatz discloses the protective device as claimed in claim 3, wherein the flange neck (housing collar 215) has the radial material recess.

    PNG
    media_image4.png
    713
    714
    media_image4.png
    Greyscale

	Regarding claim 14 (New), Blatz discloses the protective device as claimed in claim 4, wherein the thread (17) of the protective hood collar (15) is an external thread (Fig. 7).
	Regarding claim 15 (New), Blatz discloses the protective device as claimed in claim 5, wherein the engagement element (25) is configured, in the connection state, to connect the protective hood (hood body 10) in the rotationally fixed manner to a tooth profile of the flange neck (215). 

    PNG
    media_image3.png
    713
    714
    media_image3.png
    Greyscale

	Regarding claim 17 (New), Blatz discloses the protective device as claimed in claim 8, wherein the flange neck (215) has the axial groove (see figure below), and wherein the axial groove is configured to guide the engagement element (25) in the axial direction through the flange neck (215) (“the wraparound piece 25 likewise encompasses a housing collar 215 that is provided on the gearbox extension 210”) [Blatz; paragraph 0037] (“The wraparound piece 25, which is provided so as to be removable from the gearbox extension 210 transversely, preferably perpendicularly, with respect to the rotational axis R, is shown in the removed state in FIG. 6”) [Blatz; paragraph 0047].

    PNG
    media_image5.png
    746
    795
    media_image5.png
    Greyscale

	Regarding claim 18 (New), Blatz discloses the protective device as claimed in claim 9, wherein the protective hood collar (15) in the connection state is arranged, in the radial direction of the output axis, between the securing ring (adjusting ring 50) and the flange neck (housing collar 215) (shown below in Figure 3, where the radial direction exists on multiple planes). 

    PNG
    media_image6.png
    743
    817
    media_image6.png
    Greyscale


Allowable Subject Matter
Claims 7, 8, 16, and 19, and those depending thereon including claim 17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723